DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 7-10, 12-16, 19-22, and 24 are objected to because of the following informalities:
Claim 1: in line 11, “the reflecting portion” should read “the at least one reflecting portion” for clarity of antecedent basis. In line 12, “a pair of inclined surfaces that face each other” should read “a pair of inclined surfaces, wherein each inclined surface of the pair of inclined surfaces faces the other inclined surface of the pair of inclined surfaces” to clarify the structural relationship of the inclined surfaces composing the pair of inclined surfaces. In lines 13 and 16, “the inclined surfaces” should read “each inclined surface of the pair of inclined surfaces” for clarity of antecedent basis. 
Claims 2 and 14: in line 2 of each claim, “at least one of the inclined surfaces” should read “at least one inclined surface of the pair of inclined surfaces” for clarity of antecedent basis. 
Claims 3 and 15: in line 2 of each claim, “each of the inclined surfaces” should read “each inclined surface of the pair of inclined surfaces” for clarity of antecedent basis. 
Claims 4 and 16: in lines 3-4 of each claim, “the reflecting portion” should read “the at least one reflecting portion” for clarity of antecedent basis. 
Claims 7 and 19: in lines 8-9 of each claim, “the reflecting portion” should read “the at least one reflecting portion” for clarity of antecedent basis. 
Claims 8 and 20: in lines 2 and 3 of each claim, “the reflecting portion” should read “the at least one reflecting portion” for clarity of antecedent basis.
Claims 9 and 21: in line 2 of each claim, “the reflecting portion” should read “the at least one reflecting portion” for clarity of antecedent basis.
Claims 10 and 22: in line 3 of each claim, “the reflecting portion” should read “the at least one reflecting portion” for clarity of antecedent basis.
Claims 12 and 24: in lines 2-4 of each claim, the limitation “a plurality of rows each comprising a plurality of the reflecting portions” should read “a plurality of rows, wherein each row of the plurality of rows comprises a plurality of the reflecting portions” to clarify that it is each individual row of the plurality of rows that comprises a plurality of the reflecting portions. 
Claim 13: in line 13, “the reflecting portion” should read “the at least one reflecting portion” for clarity of antecedent basis. In line 14, “a pair of inclined surfaces that face each other” should read “a pair of inclined surfaces, wherein each inclined surface of the pair of inclined surfaces faces the other inclined surface of the pair of inclined surfaces” to clarify the structural relationship of the inclined surfaces composing the pair of inclined surfaces. In lines 15 and 18, “the inclined surfaces” should read “each inclined surface of the pair of inclined surfaces” for clarity of antecedent basis.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, the limitation “a plurality of the reflecting portions” has an unclear antecedent basis given the recitation of “a plurality of the reflecting portions” in claim 10. For purposes of examination, “a plurality of the reflecting portions” in claim 12 shall be read as “a portion of the plurality of the at least one reflecting portions”. 
Regarding claim 24, the limitation “a plurality of the reflecting portions” has an unclear antecedent basis given the recitation of “a plurality of the reflecting portions” in claim 22. For purposes of examination, “a plurality of the reflecting portions” in claim 24 shall be read as “a portion of the plurality of the at least one reflecting portions”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuracina (US 20170224376 A1).
Regarding claim 1, Kuracina teaches a hollow puncture needle (40) comprising: a needle body portion (needle body portion; annotated fig. 7); a needle distal end portion that extends from the needle body portion in a distal direction (needle distal end portion; annotated fig. 7) and that includes a blade surface that is inclined with respect to an axis of the puncture needle (blade surface; annotated fig. 7); and an ultrasonic wave reflecting structure (45) comprising at least one reflecting portion (41a) having a concave or hole shape (41a is a channel [par. 0073]; 41a may be a V-shaped hole [fig. 6B, par. 0072-0073]) that opens on an inner peripheral surface of the needle distal end portion (annotated fig. 7A), wherein an inner surface of the reflecting portion includes a pair of inclined surfaces that face each other (41a may be a V-shaped hole [fig. 6B, par. 0072-0073]), wherein a distance between the inclined surfaces becomes smaller in a direction towards an outer peripheral surface side of the needle distal end portion (fig. 6B), and wherein each of the inclined surfaces is parallel to the axis of the puncture needle (annotated fig. 7).

    PNG
    media_image1.png
    372
    645
    media_image1.png
    Greyscale

Annotated Figure 7 (from Figure 7 of Kuracina)
Regarding claim 10, Kuracina further teaches the ultrasonic wave reflecting structure comprises a plurality of the reflecting portions (45 is comprised of a plurality of reflecting portions 41a; annotated fig. 7).
Regarding claim 13, Kuracina teaches a method of generating an echo image, the method comprising: providing a hollow puncture needle (40) comprising: a needle body portion (needle body portion; annotated fig. 7); a needle distal end portion that extends from the needle body portion in a distal direction (needle distal end portion; annotated fig. 7) and that includes a blade surface that is inclined with respect to an axis of the puncture needle (blade surface; annotated fig. 7); and an ultrasonic wave reflecting structure (45) comprising at least one reflecting portion (41a) having a concave or hole shape (41a is a channel [par. 0073]; 41a may be a V-shaped hole [fig. 6B, par. 0072-0073]) that opens on an inner peripheral surface of the needle distal end portion (annotated fig. 7A), wherein an inner surface of the reflecting portion includes a pair of inclined surfaces that face each other (41a may be a V-shaped hole [fig. 6B, par. 0072-0073]), wherein a distance between the inclined surfaces becomes smaller in a direction towards an outer peripheral surface side of the needle distal end portion (fig. 6B), and wherein each of the inclined surfaces is parallel to the axis of the puncture needle (annotated fig. 7); puncturing the needle through skin of a patient toward a blood vessel at a puncture site (fig. 11; par. 0031); pressing a probe (200) of an ultrasonic imaging device against the skin in a vicinity of the puncture site (fig. 11, par. 0065); emitting ultrasonic waves (201) from the probe so as to irradiate a distal portion of the needle (fig. 11, par. 0065), and receiving ultrasonic waves that have been reflected by the reflecting structure (202) at the probe (fig. 11, par. 0065); and generating the echo image based on the reflected ultrasonic waves (ultrasonic system illustrated in fig. 11 is an imagining system; par. 0065).
Regarding claim 22, Kuracina further teaches the ultrasonic wave reflecting structure comprises a plurality of the reflecting portions (45 is comprised of a plurality of reflecting portions 41a; annotated fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuracina in view of Quearry (US 20140276073 A1).
Regarding claim 2, Kuracina fails to teach at least one of the inclined surfaces includes a plurality of inclined flat surfaces having depths from the inner peripheral surface different from each other.
	Quearry teaches a hollow puncture needle (20; fig. 1) comprising an ultrasonic wave reflecting structure (30; fig. 1, annotated fig. 12), wherein an inner surface of the reflecting portion includes a pair of inclined surfaces that face each other (inclined surfaces 1 and 2; annotated fig. 12), wherein at least one of the inclined surfaces includes a plurality of inclined flat surfaces (inclined flat surfaces A and B; annotated fig. 12) having depths from a peripheral surface different from each other (annotated fig. 12). 

    PNG
    media_image2.png
    221
    326
    media_image2.png
    Greyscale

Annotated Figure 12 (from Figure 12 of Quearry)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the channels 41a in Kuracina such that one of the inclined surfaces forming each channel included a lobe 52 such that a plurality of inclined flat surfaces was formed on the channels as taught by Quearry as both these inventions and the claimed invention are directed towards hollow needles with ultrasonic wave reflecting structures and the references were well-known in the art prior to the effective filing date of the claimed invention. Quearry explains in pars. 0048-0049 that lobe 52 extends over hole 30 to form a pocket between lobe 52 and the bottom of hole 30 and that this pocket can be used to trap air or other material to create a bubble capable of scattering ultrasound signals such that at least a portion of the signals is directed back towards a transducer. It would therefore have been obvious to one of ordinary skill in the art to have modified the channels 41a in Kuracina to each have a lobe 52 as taught by Quearry (and with it the plurality if inclined flat surfaces), as doing so would allow the channels 41a in Kuracina to trap an ultrasound signal-scattering material such that the channels would be able to transmit at least a portion of an ultrasound signal back to a transducer, as taught by Quearry in par. 0049.
Regarding claim 6, Kuracina in view of Quearry as modified above teaches the plurality of inclined flat surfaces have inclination angles different from each other (A and B have inclination angles different from each other relative to a vertical axis extending through hole 30; annotated fig. 12).
Regarding claim 14, Kuracina fails to teach at least one of the inclined surfaces includes a plurality of inclined flat surfaces having depths from the inner peripheral surface different from each other.
	Quearry teaches a hollow puncture needle (20; fig. 1) comprising an ultrasonic wave reflecting structure (30; fig. 1, annotated fig. 12), wherein an inner surface of the reflecting portion includes a pair of inclined surfaces that face each other (inclined surfaces 1 and 2; annotated fig. 12), wherein at least one of the inclined surfaces includes a plurality of inclined flat surfaces (inclined flat surfaces A and B; annotated fig. 12) having depths from a peripheral surface different from each other (annotated fig. 12). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the channels 41a in Kuracina such that one of the inclined surfaces forming each channel included a lobe 52 such that a plurality of inclined flat surfaces was formed on the channels as taught by Quearry as both these inventions and the claimed invention are directed towards hollow needles with ultrasonic wave reflecting structures and the references were well-known in the art prior to the effective filing date of the claimed invention. Quearry explains in pars. 0048-0049 that lobe 52 extends over hole 30 to form a pocket between lobe 52 and the bottom of hole 30 and that this pocket can be used to trap air or other material to create a bubble capable of scattering ultrasound signals such that at least a portion of the signals is directed back towards a transducer. It would therefore have been obvious to one of ordinary skill in the art to have modified the channels 41a in Kuracina to each have a lobe 52 as taught by Quearry (and with it the plurality if inclined flat surfaces), as doing so would allow the channels 41a in Kuracina to trap an ultrasound signal-scattering material such that the channels would be able to transmit at least a portion of an ultrasound signal back to a transducer, as taught by Quearry in par. 0049.
Regarding claim 18, Kuracina in view of Quearry as modified above teaches the plurality of inclined flat surfaces have inclination angles different from each other (A and B have inclination angles different from each other relative to a vertical axis extending through hole 30; annotated fig. 12).
Claims 8-9 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuracina in view of Montegrande (US 20020151797 A1).
Regarding claim 8, Kuracina fails to teach a contour shape of the reflecting portion when viewed along a depth direction of the reflecting portion is a quadrangular shape.
	Montegrande teaches an ultrasonic reflecting portion (26; fig. 1) wherein a contour shape of the reflecting portion when viewed along a depth direction of the reflecting portion is a quadrangular shape (fig. 1). 
	Kuracina teaches in par. 0072 that “channel 41a may take any of a variety of shapes that provide at least one surface that is capable of reflecting ultrasonic waves toward an ultrasonic sensor positioned above the top side of the needle.”
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the channels 41a in Kuracina to be the ultrasonic reflecting portion 26 as taught by Montegrande as both these inventions and the claimed invention are directed towards ultrasonic wave reflecting structures and the references were well-known in the art prior to the effective filing date of the claimed invention. Since Kuracina indicates that channels 41a may take on any of a variety of shapes provided with at least one surface capable of reflecting ultrasonic waves toward an ultrasonic sensor positioned above the channels, and Montegrande teaches such a reflecting portion (26, equipped with resonant surface 28 capable of reflecting ultrasound waves; fig. 1, par. 0069), it would have been obvious to one of ordinary skill in the art to have modified the channels 41a in Kuracina to be the ultrasonic reflecting portion taught by Montegrande, as doing so would be a simple substitution of one prior art component for another with the predictable result of the puncture needle as taught by Kuracina comprising an alternate ultrasonic reflecting portion. 
Regarding claim 9, Kuracina in view of Montegrande teaches the reflecting portion (26) is formed in a truncated quadrangular pyramid shape (26 is a truncated quadrangular pyramid shape; figs. 1-2).
Regarding claim 20, Kuracina fails to teach a contour shape of the reflecting portion when viewed along a depth direction of the reflecting portion is a quadrangular shape.
	Montegrande teaches an ultrasonic reflecting portion (26; fig. 1) wherein a contour shape of the reflecting portion when viewed along a depth direction of the reflecting portion is a quadrangular shape (fig. 1). 
	Kuracina teaches in par. 0072 that “channel 41a may take any of a variety of shapes that provide at least one surface that is capable of reflecting ultrasonic waves toward an ultrasonic sensor positioned above the top side of the needle.”
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the channels 41a in Kuracina to be the ultrasonic reflecting portion 26 as taught by Montegrande as both these inventions and the claimed invention are directed towards ultrasonic wave reflecting structures and the references were well-known in the art prior to the effective filing date of the claimed invention. Since Kuracina indicates that channels 41a may take on any of a variety of shapes provided with at least one surface capable of reflecting ultrasonic waves toward an ultrasonic sensor positioned above the channels, and Montegrande teaches such a reflecting portion (26, equipped with resonant surface 28 capable of reflecting ultrasound waves; fig. 1, par. 0069), it would have been obvious to one of ordinary skill in the art to have modified the channels 41a in Kuracina to be the ultrasonic reflecting portion taught by Montegrande, as doing so would be a simple substitution of one prior art component for another with the predictable result of the puncture needle as taught by Kuracina comprising an alternate ultrasonic reflecting portion.
Regarding claim 21, Kuracina in view of Montegrande teaches the reflecting portion (26) is formed in a truncated quadrangular pyramid shape (26 is a truncated quadrangular pyramid shape; figs. 1-2).
Claims 11-12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuracina in view of McWeeney et al. (US 20120116248 A1), hereinafter McWeeney.
Regarding claim 11, Kuracina fails to teach the plurality of reflecting portions are arranged in a straight line along the axis of the puncture needle.
	McWeeney teaches a puncture needle (614; fig. 10I) comprising a plurality of reflecting portions (616) arranged in a straight line along an axis of the puncture needle (fig. 10I). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reflecting portions 41a in Kuracina to comprise a plurality of reflecting portions 616 arranged in a straight line along an axis of the puncture needle as taught by McWeeney as both these inventions and the claimed invention are directed towards puncture needles comprising a plurality of reflecting portions and the references were well-known in the art prior to the effective filing date of the claimed invention. Kuracina teaches in par. 0072 that “channel 41a may take any of a variety of shapes that provide at least one surface that is capable of reflecting ultrasonic waves toward an ultrasonic sensor positioned above the top side of the needle.” McWeeney teaches in pars. 0046, 0089-0090 and figs. 10A-10O that echogenic depressions can be formed in a variety of shapes, with each shape performing effectively to reflect ultrasonic waves. It would therefore have been obvious to one of ordinary skill in the art to have modified each of the channels 41A taught by Kuracina to be a plurality of reflecting portions arranged in a straight line along an axis of the puncture needle as taught by McWeeney, as such a modification would be a simple substitution of one embodiment of ultrasonic reflecting portion taught in the prior art for another.
Regarding claim 12, Kuracina fails to teach the ultrasonic wave reflecting structure comprises a plurality of rows each comprising a plurality of the reflecting portions arranged in a straight line along the axis of the puncture needle.
	McWeeney teaches a puncture needle (614; fig. 10I) comprising an ultrasonic wave reflecting structure (616) comprised of a plurality of rows each comprising a plurality of reflecting portions (represented by squares shapes in fig. 10I) arranged in a straight line along an axis of the puncture needle (fig. 10I). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ultrasonic wave reflecting structure comprised of channels 41a in Kuracina to be the ultrasonic wave reflecting structure 616 as taught by McWeeney as both these inventions and the claimed invention are directed towards puncture needles comprising a plurality of reflecting portions and the references were well-known in the art prior to the effective filing date of the claimed invention. Kuracina teaches in par. 0072 that “channel 41a may take any of a variety of shapes that provide at least one surface that is capable of reflecting ultrasonic waves toward an ultrasonic sensor positioned above the top side of the needle.” McWeeney teaches in pars. 0046, 0089-0090 and figs. 10A-10O that echogenic depressions can be formed in a variety of shapes, with each shape performing effectively to reflect ultrasonic waves. It would therefore have been obvious to one of ordinary skill in the art to have modified the channels 41A taught by Kuracina to be the ultrasonic wave reflecting structure 616 as taught by McWeeney, as such a modification would be a simple substitution of one embodiment of ultrasonic reflecting portion taught in the prior art for another.
	The resulting combination of Kuracina in view of McWeeney teaches the ultrasonic wave reflecting structure comprises a plurality of rows each comprising a plurality of the reflecting portions arranged in a straight line along the axis of the puncture needle (ultrasonic wave reflecting structure 616 comprises a plurality of rows each comprising a plurality of reflecting portions arranged in a straight line along the axis of the puncture needle; fig. 10I of McWeeney). 
Regarding claim 23, Kuracina fails to teach the plurality of reflecting portions are arranged in a straight line along the axis of the puncture needle.
	McWeeney teaches a puncture needle (614; fig. 10I) comprising a plurality of reflecting portions (616) arranged in a straight line along an axis of the puncture needle (fig. 10I). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reflecting portions 41a in Kuracina to comprise a plurality of reflecting portions 616 arranged in a straight line along an axis of the puncture needle as taught by McWeeney as both these inventions and the claimed invention are directed towards puncture needles comprising a plurality of reflecting portions and the references were well-known in the art prior to the effective filing date of the claimed invention. Kuracina teaches in par. 0072 that “channel 41a may take any of a variety of shapes that provide at least one surface that is capable of reflecting ultrasonic waves toward an ultrasonic sensor positioned above the top side of the needle.” McWeeney teaches in pars. 0046, 0089-0090 and figs. 10A-10O that echogenic depressions can be formed in a variety of shapes, with each shape performing effectively to reflect ultrasonic waves. It would therefore have been obvious to one of ordinary skill in the art to have modified each of the channels 41A taught by Kuracina to be a plurality of reflecting portions arranged in a straight line along an axis of the puncture needle as taught by McWeeney, as such a modification would be a simple substitution of one embodiment of ultrasonic reflecting portion taught in the prior art for another.
Regarding claim 24, Kuracina fails to teach the ultrasonic wave reflecting structure comprises a plurality of rows each comprising a plurality of the reflecting portions arranged in a straight line along the axis of the puncture needle.
	McWeeney teaches a puncture needle (614; fig. 10I) comprising an ultrasonic wave reflecting structure (616) comprised of a plurality of rows each comprising a plurality of reflecting portions (represented by squares shapes in fig. 10I) arranged in a straight line along an axis of the puncture needle (fig. 10I). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ultrasonic wave reflecting structure comprised of channels 41a in Kuracina to be the ultrasonic wave reflecting structure 616 as taught by McWeeney as both these inventions and the claimed invention are directed towards puncture needles comprising a plurality of reflecting portions and the references were well-known in the art prior to the effective filing date of the claimed invention. Kuracina teaches in par. 0072 that “channel 41a may take any of a variety of shapes that provide at least one surface that is capable of reflecting ultrasonic waves toward an ultrasonic sensor positioned above the top side of the needle.” McWeeney teaches in pars. 0046, 0089-0090 and figs. 10A-10O that echogenic depressions can be formed in a variety of shapes, with each shape performing effectively to reflect ultrasonic waves. It would therefore have been obvious to one of ordinary skill in the art to have modified the channels 41A taught by Kuracina to be the ultrasonic wave reflecting structure 616 as taught by McWeeney, as such a modification would be a simple substitution of one embodiment of ultrasonic reflecting portion taught in the prior art for another.
	The resulting combination of Kuracina in view of McWeeney teaches the ultrasonic wave reflecting structure comprises a plurality of rows each comprising a plurality of the reflecting portions arranged in a straight line along the axis of the puncture needle (ultrasonic wave reflecting structure 616 comprises a plurality of rows each comprising a plurality of reflecting portions arranged in a straight line along the axis of the puncture needle; fig. 10I of McWeeney). 
Allowable Subject Matter
Claims 3-5, 7, 15-17, and 19 are objected to for minor informalities and for being dependent upon a rejected base claim, but would be allowable if rewritten to address all of the objections set forth in this Office action and in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Masters (US 5201715 A) is directed towards ultrasonic wave reflecting structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783